DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are persuasive only in part.
First, the replacement drawing sheets overcome the drawing objection, which is accordingly withdrawn.
Second, the specification amendment is accepted by the examiner e.g., as being supported by the priority document (e.g., by Google machine translation, “
    PNG
    media_image1.png
    29
    173
    media_image1.png
    Greyscale
” at filed paragraph [0034] in the priority document is “lower arm”1), and the amendment overcomes the objection, which is withdrawn.
Third, while the amendment to the claims perhaps technically/minimally overcomes the rejection under 35 U.S.C. 112(b) as to what predetermined control law would be “suitable for an assumption”, the amendment introduces new indefiniteness as to what “a predetermined control law [for an assumption . . .” now is.  For example, the examiner cannot tell from the teachings of the specification what characteristic(s) might make/cause any “control law” to now be “for an assumption that all of the wheels touch ground” or even if “for” is being used to (now) indicate suitability, to perhaps now allow non-suitability, to indicate intended use/purpose, or to indicate something else.  Therefore, the examiner cannot determine the metes and bounds of for an assumption that all of the wheels touch ground” with reasonable certainty, as detailed below.  (NB:  This rejection could apparently be overcome by simply deleting the phrase, “for an assumption that all of the wheels touch ground”, if such be applicant’s intent.)
Fourth, applicant’s arguments regarding the rejections under 35 U.S.C. 103 are not convincing.
In this respect, applicant argues:
“On page 6 of the Office Action, the Examiner concedes that "Ogawa et al. ('399) may not reveal details of the specific control that is performed when at least one of the vehicle wheel is ungrounded." The Examiner then asserts that Hashimoto cures the deficiencies in the primary reference. Specifically, in rejecting claim 2, the Examiner states that Hashimoto FIG. 3a discloses "wherein the controller is configured to set the damping coefficient of the shock absorber corresponding to the ungrounded wheel to a second specific value smaller than the first specific value, when the specific condition is satisfied." Applicant respectfully disagrees. 
The Examiner asserts that the Hashimoto "slipping wheel" corresponds to the claimed "the ungrounded wheel" and the "wheels other than the slipping wheel" correspond to the claimed "grounded wheel." According to Hashimoto paragraphs [0017], [0019], [0026], and [0027] and step S14 in FIG. 6, the Hashimoto controller controls the ground contacting loads of the wheels other than the slipping wheel. Specifically, Hashimoto paragraph [0019] recites: 
When the slip of the wheel 3 is detected, the ECU 10 drives the motor 20 of the corresponding electromagnetic suspension 4 so as to press the wheel 3 other than the slipped drive wheel against the ground contact surface, and 

Additionally, paragraph [0021] describing FIG. 3a explains: 
When slip starts to occur at time Tl, the ECU 10 drives each motor 20 in the direction of pressing the other wheels 3 against the road surface at that moment, and distributes the ground contact load on the slip wheels to the other wheels 3. 

That is, the controller described in Hashimoto does not control the ground contact load of the slipping wheel. Instead, the Hashimoto controller controls the ground contact load of the wheels other than the slipping wheel. 
Accordingly, the Hashimoto controller does not "set the damping coefficient of the shock absorber corresponding to the ungrounded wheel to a second specific value" since the Hashimoto controller only controls the ground contact load of the wheels other than the slipping wheel.

The examiner believes this (underlined above) characterization of Hashimoto et al.  (JP, ‘489) is incorrect, since Hashimoto et al. (JP, ‘489) clearly shows in FIGS. 3(a) and 4 that the ground contacting load of the wheel that is slipping is set/controlled to “0” (cf. paragraph [0025]2 and FIG. 4), meaning it does not contact the ground at all (i.e., it is ungrounded), in addition to increasing the ground contacting loads of the other wheels as shown in FIG. 3(b), with the examiner having reproduced FIGS. 3(a) and 3(b) from Hashimoto et al. (JP, ‘489) in the rejection.  Moreover, Hashimoto et al. (JP, ‘489) further teaches at paragraph [0028] that the slipping wheel(s) may also be (actively) “retract[ed]”, if desired, in conjunction with the disclosed [zero-load] control.3
Moreover, applicant himself teaches that the “ungrounded” condition of the wheel may be determined when the wheel is slipping (cf. published paragraph [0022]4), so the slipping wheel in Hashimoto et al. (JP, ‘489) is consistent with applicant’s use of “ungrounded”, in the examiner’s broadest reasonable interpretation consistent with applicant’s specification.
Accordingly, applicant’s arguments are not persuasive in this respect.
Drawings
The drawings were received on 17 May 2021.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 18, “the ungrounded wheel” should apparently read, “the at least one ungrounded wheel” (cf. claim 1, line 12) for precise antecedent basis, and is so interpreted by the examiner.
Appropriate correction (or reasoned traversal) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9 and 10, “a predetermined control law for an assumption that all of the wheels touch ground” is indefinite from the teachings of the specification, because it is unclear how it would/could be determined with reasonable certainty5 that the control law is or is not somehow “for” the assumption, e.g., does being “for” the assumption include both being suitable “for” the assumption and being not suitable “for” the assumption, or just suitable for the assumption6?  If the latter, how [e.g., again] would the suitability be determined with reasonable certainty from the teachings of the specification?  If “for an assumption” is now intended to be unrelated to suitability, then particularly how is the control law determined to be “for”[7] the assumption?  Is this phrase implying an intended use, object, aim, or purpose8 (e.g., for example, that the control law is used in conjunction with someone or something assuming or having assumed at one time that all wheels touch the ground?)  If so, particularly how is the assumption intended to be used in/with the control law or what is its intended purpose in the predetermined control law [e.g., skyhook control, H∞ control, etc.] vis-à-vis the assumption from the teachings of the specification?  In this respect, the phrase “for” was used in the specification context to indicate suitability and apparently not intended use or purpose (see e.g., the abstract and published paragraphs [0010], [0012], etc.)  Now, therefore, because “suitable” has been deleted from the claim, it is unclear what characteristic(s) might make any “control law” to be considered to be “for an assumption that all of the wheels touch ground”.  Therefore, the metes and bounds of the claim are (still) unclear.  The examiner believes that the quoted phrase would be definite (and sufficient for the purposes of the claim) if it were changed to simply read “a predetermined control law” without any reference to any assumption, since the claim already recites the predetermined control law is used in the ordinary control for setting the damping coefficient, and the ordinary control is disclosed as being (e.g., skyhook or H∞ control) that is used e.g., when all wheels touch the ground, if such be applicant’s intent.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2011/0298399) in view of Hashimoto et al.9 (Japan, 2005-35489; EPO machine translation provided previously; JPO translation attached).
Ogawa et al. (‘399) reveals:
per claim 1, a damping force control device comprising:
a plurality of variable damping shock absorbers [e.g., the spring·absorber assemblies 20 in FIGS. 1 and 2] configured to vary damping coefficient [e.g., the target damping coefficient C* in paragraphs [0182],  [0192], etc.; and/or the (target damping) force, which is a “coefficient” itself and corresponds to the damping coefficient C* (paragraph [0041]), with the force varying between minimum (e.g., zero) and maximum forces as shown e.g., in FIG. 10] within a range from a minimum value to a maximum value greater than the minimum value [e.g., for example only, from zero (the origin in FIG. 8 or 10) to a maximum coefficient (e.g., slopes of CS_H or CC_H in FIG. 8, e.g., from CS3 to CS1 (1000 to 5000 N·sec/m) and/or from CC3 to CC1 (500 to 2500 N·sec/m); or from zero to a maximum force e.g., as shown in FIG. 10)] in order to adjust damping force, each of the shock absorbers arranged between a sprung mass part and an unsprung mass part at a position corresponding to each of wheels of a vehicle [e.g., FIG. 1];
a detector [e.g., a stroke sensor 202] for detecting vertical vibration state quantity relating to vibration in vertical direction of the sprung mass part at the position of each of the wheels [e.g., for detecting the sprung speed (the stroke speed Vst or the sprung-resonance stroke speed Vstb) based on the detected value of the change of amount of stroke detected by each stroke sensor 202 (FIG. 1)]; and
a controller [e.g., 200] configured to perform an ordinary control for setting the damping coefficient of each of the shock absorbers based on the vertical vibration state quantity and according to a predetermined control law for an assumption that all of the wheels touch ground [e.g., according to the flow charts in FIGS. 11 to 14, wherein the damping coefficients, which result in damping forces (that are themselves damping coefficients), are set in accordance with the sprung resonance stroke speed Vstb, etc., as at paragraphs [0167] to [0169], with the assumption that all wheels touch the ground being obvious in the context of the vehicle (having four wheels) in FIG. 1 being operated e.g., in an ordinary way],
Ogawa et al. (‘399) may not reveal details of the specific control that is performed when at least one of the vehicle wheel is ungrounded.
However, in the context/field of a similar vehicle suspension device, that causes a ground contacting load of a slipping wheel is set to “0” (paragraph [0025]) and/or which “retract[s]” (paragraph [0028]) the slipping wheel, Hashimoto et al. (Japan, ‘489) reveals:
per claim 1, wherein the controller [e.g., 10] is configured to perform, when a specific condition including a condition that at least one of the wheels is an ungrounded wheel which does not touch the ground [e.g., when traveling e.g., on a “rough road” (paragraph [0017]) so that a wheel 3b is (e.g., intermittently or temporarily) ungrounded or will become ungrounded, the slipping wheel (3b) (or the “at least one wheel 3”) that is determined to be slipping based on its rotational speed at Step S10 in FIG. 6, has a ground contacting load (force) set to zero (e.g., FIG. 4[10]; see also FIG. 3(a) and paragraph [0025]), meaning it does not contact the ground at all, and/or the slipping wheel (3b) is (e.g., additionally) “retract[ed]” (paragraph [0028]) from the ground; e.g., when load control is performed so that the ground load (force) of the wheel 3b is zero] and each of the other wheels is a grounded wheel which touches the ground is satisfied [e.g., as shown in FIG. 4, when the other wheels have (increased, e.g., to a “maximum”) ground contacting loads (FIG. 3(b))], a specific control11 for setting the damping coefficient of the shock absorber corresponding to the grounded wheel to a first specific value greater than the minimum value [e.g., the damping force (as a coefficient) of the electromagnetic suspension 4 (4a, 4c, and 4d)is set  to the (maximum) value FA + ΔFA’ for the wheel 3a, to the (maximum) value FC + ΔFC’ for the wheel 3c, and to the (maximum) value FD + ΔFD’ for the wheel 3d, with the increased damping forces obviously representing increased damping coefficients[12] of the dampers; FIG. 4] instead of the ordinary control [e.g., the (ordinary) control with e.g., the damping force adjusted according to the vertical acceleration of the vehicle body (paragraph [0016]), with loads for the wheels 3a, 3b, 3c, and 3d set as e.g., FA, FB, FC, and FD (FIG. 4, second column)]; and
wherein the controller is configured to set the damping coefficient of the shock absorber [e.g., to set the damping force of the wheel 3b in Hashimoto et al. , as a ground contacting load (force) of the damping absorber in Hashimoto et al. (JP, ‘489), that obviously represents/is itself a damping coefficient as taught at paragraph [0041] in Ogawa et al. (‘399)] corresponding to the ungrounded wheel [e.g., the wheel 3b in FIGS. 3qa and 4 of Hashimoto et al. (JP, ‘489) that carries no (i.e., zero) load (force) and is (e.g., obviously) out of contact with the ground] to a second specific value smaller than the first specific value [e.g., to zero13, in FIG. 3a, FIG. 4, paragraph [0025], etc. of Hashimoto et al. (Japan, ‘489)], when the specific condition is satisfied [e.g., when the wheel is determined to be slipping, in Hashimoto et al. (Japan, ‘489), obviously because it is ungrounded on the rough road];
It would have been obvious at the time the application was filed to implement or modify the Ogawa et al. (‘399) damper system for a vehicle so that, in addition to the ordinary damping control disclosed by Ogawa et al. (‘399), a control scheme as shown in FIG. 6 of Hashimoto et al. (Japan, ‘489) would have been added so that when a wheel (or at least one wheel) was detected to be slipping on a rough road (e.g., obviously due for example only to being intermittently or temporarily ungrounded on the rough road), the ground contacting load of that (those) wheel(s) would have been set, by the suspension device, to zero and/or that (those) wheel(s) would have been retracted so that the wheel would have been become and/or continued to be ungrounded, as taught by Hashimoto et al. (Japan, ‘489), thereby reducing the damping/load force(s) and damping coefficient(s) of the that(those) wheels, and so that the damping/load forces representing damping coefficients of the other wheels (non-slipping, grounded) would have been increased to a maximum value, as taught by Hashimoto et al. (Japan, ‘489), so that each of the vehicle wheel suspensions would have been independently and appropriately controlled in accordance with the (slipping/contacting/grounded/ungrounded) state of each wheel, in order to avoid being stuck (paragraph [0018] in Hashimoto et al. (Japan, ‘489)), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ogawa et al. (‘399) damper system for a vehicle would have rendered obvious:
per claim 3, depending from claim 1, wherein the controller is configured to use the maximum value as the first specific value [e.g., a (maximum) damping coefficient corresponding to the maximum contacting load (e.g., a damping coefficient corresponding to the force FA + ΔFA’ for the wheel 3a, in Hashimoto et al. (Japan, ‘489)];
per claim 4, depending from claim 1, wherein the controller is configured to use the minimum value as the second specific value [e.g., a damping coefficient/force of “0” obviously being used for controlling the contacting load of the slipping wheel, in Hashimoto et al. (Japan, ‘489)];
per claim 5, depending from claim 1, wherein the controller is configured to determine that the specific condition is satisfied when each of two wheels which are arranged diagonally to each other is the ungrounded wheel [e.g., when either/both (e.g., each at different times, or both at the same time in Step S10 of Hashimoto et al. (Japan, ‘489), “slip has occurred on at least one wheel 3”, paragraph [0027], obviously including two diagonal wheels) of the wheels 3b or 3c in FIG. 1 of Hashimoto et al. (Japan, ‘489) obviously would have been the slipping (ungrounded) wheel, e.g., on a rough road] and each of the other two wheels is the grounded wheel [e.g., each of the wheels 3a and 3d, in Hashimoto et al. (Japan, ‘489), e.g., when the wheel(s) 3b, 3c is/are slipping];
per claim 7, depending from claim 1, further comprising wheel speed sensors [e.g., 6a to 6d in Hashimoto et al. (Japan, ‘489)] for detecting a rotation speed of each of the wheels,
wherein the controller is configured to determine whether each of the wheels is the ungrounded wheel or the grounded wheel based on the rotation speeds detected by the speed sensors [e.g., paragraph [0018] in Hashimoto et al. (Japan, ‘489), with the slipping wheel being the ungrounded (e.g., zero load or retracted) wheel for control purposes];
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2011/0298399) in view of Hashimoto et al. (Japan, 2005-35489; EPO machine translation provided previously; JPO translation attached) as applied to claim 1 above, and further in view of Ehmer et al. (7,016,778).
Ogawa et al. (‘399) as implemented or modified in view of Hashimoto et al. (Japan, ‘489) has been described above.
The implemented or modified Ogawa et al. (‘’399) damper system for a vehicle may not reveal claimed aspects of the traction control system, although the examiner understands that (brake-actuating) traction control systems for reducing/eliminating wheel slip were fully conventional at the time the application was filed, and so it would have been obvious that such a system would have been actuated (to actuate brakes) e.g., when wheel slip e.g., on a rough road was detected in Hashimoto et al. (Japan, ‘489).
However, in the context/field of traction-slip control in a vehicle, Ehmer et al. (‘778) teaches e.g., at column 3, lines 36ff, at column 3, lines 45ff, etc. that when diagonally-opposite wheels (of a four-wheel drive vehicle) are slipping (e.g., known in the art as “[diagonal] axle twist”) e.g., because they have lost contact with the ground (column 1, line 36ff), then the brakes of the slipping/spinning wheels may be applied (e.g., with a medium pressure) by a traction-slip control system (TCS) so as to allow the effective utilization of drive torque provided to the other (two) wheels that are still touching the ground, e.g., in order to move the vehicle over the obstacle (e.g., for example, over the diagonal furrow of column 1, line 35).
It would have been obvious at the time the application was filed to implement or further modify the Ogawa et al. (‘’399) damper system for a vehicle so that the vehicle would have included a brake-actuated traction control system (TCS), as taught by Ehmer et al. (‘778), and so that when it was determined that diagonally opposite wheels of the vehicle, as the “at least one wheel 3” (S10) of a conventional four-wheel drive vehicle used in Hashimoto et al. (Japan, ‘489), were slipping/spinning and the vehicle suspension device was thus being controlled as taught by Hashimoto et al. (Japan, ‘489), the brakes of the diagonally opposite wheels would have been actuated to reduce the slipping/spinning, as taught by Ehmer et al. ‘778), in order to reduce the slipping/spinning, in order to allow the (e.g., four-wheel drive) vehicle to be driven even when the diagonally opposite wheels had begun to slip, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ogawa et al. (‘399) damper system for a vehicle would have rendered obvious:
per claim 6, depending from claim 1, wherein the vehicle comprises a traction control device for applying braking force to the wheel which is slipping [e.g., the TCS of Ehmer et al. (‘778) that applied the brakes of the diagonally opposite slipping/spinning wheels], and
wherein the controller is configured to determine that the specific condition is satisfied when [e.g., at the same time as] the traction control device is applying the braking force to two wheels which are arranged diagonally to each other and is applying no braking force to the other two wheels [e.g., when the TCS was applying the braking force to the diagonally opposite slipping/spinning wheels as taught by Ehmer et al. (‘778), once the slipping of the “at least one wheel” (obviously two diagonal wheels) had been detected at Step S10 in FIG. 6 of Hashimoto et al. (Japan, ‘489)];
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2011/0298399) in view of Hashimoto et al. (Japan, 2005-35489; EPO machine translation provided previously; JPO translation attached) as applied to claim 1 above, and further in view of Yatagai (Japan, 2007-302199; EPO machine translation provided previously).
Ogawa et al. (‘399) as implemented or modified in view of Hashimoto et al. (Japan, ‘489) has been described above.
The implemented or modified Ogawa et al. (‘’399) damper system for a vehicle may not reveal claimed aspects of vehicle height being used to determine an ungrounded wheel.
However, in the context/field of a vehicle control device, Yatagai (Japan, ‘199) teaches at paragraph [0038] that either a rotational speed sensor or a vehicle height sensor may be used to determine whether wheels are grounded or not, with an ungrounded wheel being specifically determined e.g., when a distance between the lower arm supporting a wheel and the body portion, as measured by a vehicle height sensor 18, exceeds a predetermined value.
It would have been obvious at the time the application was filed to implement or further modify the Ogawa et al. (‘’399) damper system for a vehicle so that the vehicle would have included vehicle height sensors as taught at 18 by Yatagai (Japan, ‘199), and that the height sensors would have been used to determine whether the wheel was ungrounded (and thus slipping) by comparing a sensed distance to a predetermined value, as taught by Yatagai (Japan, ‘199), so that it could be determined that the wheel was ungrounded and slipping or the rough road, as a simple substitution of one known element for another to obtain predictable results (KSR), as a use of art recognized equivalents for the same purpose (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ogawa et al. (‘399) damper system for a vehicle would have rendered obvious:
per claim 8, depending from claim 1, further comprising vehicle height sensors [e.g., 18 in Yatagai (Japan, ‘199)], each detecting vehicle height at the position of each of the wheels [e.g., FIG. 1 in Yatagai (Japan, ‘199)],
wherein the controller is configured to determine that the wheel corresponding to the vehicle height which is equal to or higher than a threshold height is the ungrounded wheel and that the wheel corresponding to the vehicle height which is lower than the threshold height is the grounded wheel [e.g., paragraph [0038] in Yatagai (Japan, ‘199), “the ECU 24 uses the detection result of the vehicle height sensor 18 to detect the wheel 14 in which the distance between the lower arm and the body portion exceeds a predetermined value as a non-grounded wheel”, with the opposite (e.g., that when the distance does not exceed the predetermined value, the wheel is obviously grounded and detected as such) being obviously understood by those skilled in the art];
Possible Allowable Subject Matter
The examiner would like to point out that claim 1 could apparently be made to patentably distinguish from the prior art of record by adding a final limitation, “wherein each of the shock absorbers generates a damping force that is a product of the damping coefficient of the respective shock absorber and a vertical relative speed between the sprung mass part and the unspring mass part associated with the respective shock absorber, and wherein the controller controls an actuator of each shock absorber so that a control stage of the respective shock absorber corresponds to the damping coefficient” (cf. published paragraph [0039], [0061], [0073], [0075], etc.), if such be applicant’s intent.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Stuyts (European, 491440) teaches at column 6, lines 1ff that, “the overall vertical force on the road surface is zero and the wheel has no contact anymore with the road”.
Koike (2019/0232734) teaches at paragraph [0045] that “since tire T is not in contact with the ground the [load] force is 0”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This (“lower arm”) is also how the EPO machine translates the priority document.
        2 Quoting paragraph [0025] of the EPO machine translation, “As a result, during load control, the ground contact load of the wheels 3b can be set to 0, and the corresponding load can be instantly distributed to the other three wheels 3.”  (NB:  The JPO machine translation provided herewith indicates at paragraph [0025], “the ground load of the wheel 3 b is set to 0”.)
        3 While the examiner understands the EPO machine translation provided with the Office action of 18 February 2021 perhaps included unclear grammar it its translation of paragraph [0028], the intent of the translation was clear, and the examiner herewith provides a JPO machine translation of Hashimoto et al. (JP, ‘489), which includes this translated sentence from paragraph [0028]:  “For example, although the motor 20 is controlled in a direction in which the wheels 3 other than the slip wheels are pressed against the ground plane in order to increase the ground load of the wheels 3 other than the slip wheels, in another example, the motor 20 of the electromagnetic suspension 4 of the slip wheels may be controlled in a direction in which the slip wheels are retracted from the ground plane.”
        4 Quoting paragraph [0022], “The present device according to the embodiment determines that the wheel to which the traction control device is applying the braking force is the ungrounded wheel. . . Therefore, the above embodiment can determine whether the wheel is the grounded wheel or the ungrounded wheel correctly.”
        5 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        6 See definition “8.” below.
        7 for  (fôr; fər when unstressed)
        prep.
        1.
        a. Used to indicate the object, aim, or purpose of an action or activity: trained for the ministry; put the house up for sale; plans to run for senator.
        . . .
        4.
        . . .
        b. Used to indicate correlation or correspondence: took two steps back for every step forward.
        . . .
        8. Used to indicate appropriateness or suitability: It will be for the judge to decide.
        . . .
        10.
        a. As regards; concerning: a stickler for neatness.
        . . .
        [From American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 23 July 2021]
        8 See definition “1.a.” above.
        9 Corresponds to Japanese Patent Registration JP,4125197,B.
        10 The examiner reproduces below/on the next page FIG. 4 as filed from Hashimoto et al. (JP, ‘489) below, together with Google machine translations of the legends, with the examiner also circling the load of the wheel 3b being reduced/controlled to zero during load control.:
        
    PNG
    media_image2.png
    456
    1529
    media_image2.png
    Greyscale

        11 For example only, the specific control in Hashimoto et al. (JP, ‘489) decreases to zero the ground contacting load of the slipping wheel 3b (as shown in FIG. 3(a)), and increases the ground contacting loads of the other wheels 3a, 3c, and 3d in proportional amounts, e.g., to make up the decrease at the wheel 3b (as shown in FIG. 3(b)), with original FIGS. 3(a) and 3(b), of Hashimoto et al. (Japan, ‘489) being reproduced below/on the next page, from the JPO web site:
        
        
    PNG
    media_image3.png
    470
    1017
    media_image3.png
    Greyscale

        
        12 See paragraph [0041] in Ogawa et al. (‘399), “In general, the damping coefficient of a damper is represented by a magnitude of the damping force with respect to the speed of the relative motion of the sprung portion and the unsprung portion.”  That is, an increase in damping force represents an increase in the damping coefficient of the damper.
        13 Quoting paragraph [0025] of the EPO machine translation, “As a result, during load control, the ground contact load of the wheels 3b can be set to 0, and the corresponding load can be instantly distributed to the other three wheels 3.”  (NB:  The JPO machine translation provided herewith indicates at paragraph [0025], “the ground load of the wheel 3 b is set to 0”.)